Citation Nr: 0416514	
Decision Date: 06/24/04    Archive Date: 06/30/04	

DOCKET NO.  95-42 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral eye 
disability. 

2.  Entitlement to service connection for a right foot 
disability. 

3.  Entitlement to service connection for ulcers secondary to 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from April 1956 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and March 1996 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied the claims now pending appeal.  With the exception of 
the Board's action to reopen the veteran's claim for service 
connection for bilateral eye disability, the other issues on 
appeal are remanded for additional evidentiary development to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

In testimony at the personal hearing before the undersigned 
conducted in October 2003, the veteran presented testimony on 
three additional issues which must be treated as new claims 
and which are referred back to the RO for appropriate action.  
Because the Board denied entitlement to service connection 
for PTSD in a final decision in January 1993, the first issue 
referred back to the RO is whether the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
service connection for PTSD.  The other issues referred to 
the RO are entitlement to service connection for sarcoidosis 
of the lungs and prostate cancer.  



FINDINGS OF FACT

1.  In June 1982, the RO denied service connection for 
disability of the eyes on the basis that there was an absence 
of evidence relating any eye disability shown to any possible 
low level radiation exposure.  

2.  Evidence submitted to reopen includes a June 1996 
Department of Energy radiation dose estimate from 1957 and 
1960 and an August 2001 letter from the Defense Threat 
Reduction Agency and this evidence was not previously 
physically of record and this evidence is directly relevant 
to the veteran's claim.


CONCLUSION OF LAW

Evidence received since the June 1982 RO decision denying 
service connection for bilateral eye disability is new and 
material and that claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Insofar as the narrow decision issued in this decision 
constitutes a complete grant of the benefits sought so far as 
reopening the veteran's claim and remanding this issue for 
additional evidentiary development, the Board need not 
address the question of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

To reopen a claim which has been denied by a final decision, 
a claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers, which 
bears directly and substantially on the specific matter under 
consideration which is neither cumulative nor redundant, and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 Fed. 3d. 1356 (Fed. Cir. 1998).  

The veteran's initial claim of service connection for 
disability of the eyes was denied in a rating decision issued 
in June 1982 on the basis that there were "no facts or 
findings which can medically associate any possible low level 
radiation exposure with the later occurrence of the 
disabilities claimed."  A considerable amount of evidence 
has been placed on file since the time of this initial 
denial.  All of this evidence need not be discussed.  In June 
1996, the Department of Energy produced a radiation exposure 
dose estimate indicating that the veteran had a documented 
exposure in 1957.  In August 2001, the Defense Threat 
Reduction Agency provided a letter indicating specific 
research into the veteran's possible exposure to radiation 
from atmospheric testing conducted at the Nevada test site in 
1957 at which time the veteran was assigned, to the 4935th 
Air Base Squadron, Indian Springs Air Force Base, Nevada, 
some 15 miles from the test site.  

This evidence is new in that it was not previously physically 
of record and it is certainly material to the veteran's claim 
in that it documents at least some radiation exposure for the 
veteran, the essential basis for the RO's initial denial of 
the claim in June 1982.  This evidence need not result in a 
probable allowance of the claim but only must contribute to a 
more complete record.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral eye disability 
and, to this extent, the appeal is granted.  


REMAND

The veteran's claim of service connection for bilateral eye 
disorder has long been characterized as glaucoma.  The 
clinical evidence on file, however, clearly reveals that the 
veteran has bilateral glaucoma and cataracts.  Although 
glaucoma is not listed as a radiogenic disease, posterior 
subcapsular cataracts are specifically included in the list 
of radiogenic diseases contained at 38 C.F.R. § 3.311.  The 
clinical evidence presently on file makes it impossible to 
distinguish the disabilities of cataracts and glaucoma as 
they are both shown to clearly affect the veteran's visual 
acuity which includes right eye blindness and left eye visual 
acuity impairment which is not clearly determined.  
Additional VA examination of the veteran's eyes is necessary 
to answer specific questions posed in accordance with VCAA at 
38 U.S.C.A. § 5103A(d)(2).  

Moreover, if the veteran is clinically demonstrated to have 
posterior subcapsular cataracts, then it appears that it is 
necessary that another radiation dose estimate be requested.  
In May 2003, the National Research Council (NRC) released a 
report concerning radiation dose reconstructions provided to 
VA by the Defense Threat Reduction Agency (DTRA).  That 
report concluded that the then-current methodology used for 
estimating radiation doses underestimated the upper bounds of 
doses, in some cases by as much as five times.  DTRA 
subsequently commenced revising their procedures to comply 
with the NRC report, and while it was expected to take quite 
some time for new procedures to be validated and implemented, 
DTRA implemented some interim procedures for providing dose 
estimates until new permanent procedures could be developed.

As a result, in October 2003, VA took action to create a data 
base which included the claims numbers of individuals who had 
previously been denied claims for service-connected 
disability based on exposure to ionizing radiation on the 
basis of radiation dose estimates which had been provided in 
the past.  VA regional offices were required to review each 
claim identified in this data base to determine if a 
readjudication of a previously denied claim based upon 
atmospheric nuclear test participation is required on the 
basis that service connection had been denied because the 
radiation dose estimate provided by DTRA was insufficient to 
establish that the exposure caused the claimed disability.  

Review by the Board of this VA data base reveals that the 
veteran's claim is carried on the list of files at the 
Columbia RO.  He is not at present listed as requiring 
readjudication on the basis that none of his claimed 
disabilities are radiogenic disabilities.  As indicated 
above, however, although glaucoma is not a radiogenic 
disease, the particular form of posterior subcapsular 
cataracts are listed and, if current VA examination 
determines this to be the type of cataract the veteran 
manifests, then it is necessary that another radiation dose 
estimate be procured in accordance with the guidance just 
discussed.

The veteran's claim with respect to his right foot has 
recently been narrowly referred to as a claim for VA 
compensation under 38 U.S.C.A. § 1151 for additional 
disability attributable to VA surgery provided on the 
veteran's right great toe (an Austin procedure) in December 
1988.  It is clear from a review of the evidence on file, 
however, including the veteran's claim and the rating 
decision on appeal in March 1996, that the veteran 
additionally claims that present right foot disability 
involves an aggravation during service of pes planus and/or 
hallux valgus which is clearly documented to have preexisted 
military service.  The veteran has not previously been 
provided a VA podiatry examination directed at answering the 
questions presented in this appeal, and the Board finds that 
such examination is warranted.

Finally, the veteran claims entitlement to service connection 
for an ulcer secondary to post-traumatic stress disorder.  
Although there appears to be little evidence on file 
supporting a claim that ulcers were actually incurred or 
aggravated during active military service, the Board elects 
not to decide a direct incurrence theory at this time.  
Because the veteran has initiated a claim of service 
connection for post-traumatic stress disorder an adjudication 
of that issue must precede a determination of whether ulcers 
may be considered secondarily caused by a disability which is 
not at present service connected.  

For these reasons and bases, this case is REMANDED to the RO 
for the following actions:  

1.  Initially, the RO should review the 
file to ensure compliance with the duties 
to notify and assist under VCAA.  The 
veteran should also be requested to 
provide the RO with the specific 
information or medical releases necessary 
for the RO to collect any additional 
evidence which may be available and 
relevant to any claimed disabilities if 
there is any additional evidence which is 
not already on file.  The RO should 
collect any additional VA treatment 
records which are not already on file.  

2.  The veteran should be referred for a 
VA eye examination by a medical doctor.  
The claims folder must be provided to 
this physician for review in conjunction 
with the examination.  The examiner must 
provide an opinion as to whether the 
veteran has "posterior subcapsular 
cataracts."  The examiner is requested 
to indicate when the competent clinical 
evidence on file first shows that 
cataracts, glaucoma, or other presently 
manifested disability of the eyes was 
first documented.  A complete report of 
examination with an explanation of all 
opinions provided is essential.  

3.  If the VA eye doctor finds that the 
veteran has posterior subcapsular 
cataracts, or attributes any eye disorder 
to radiation exposure, the RO should 
request a revised radiation dose estimate 
in accordance with VBA Fast Letter 03-31 
(and there is a pending claim for service 
connection for prostate cancer; a 
radiogenic disease).  If the veteran 
presently manifests a radiogenic disease, 
then it appears that the veteran's claims 
folder should be submitted to DTRA to 
provide a new reconstructed dose 
estimate, which indicates that it was 
calculated using a revised methodology.  
The RO should take any additional 
development action indicated in the VBA 
fast letter, in the DTRA response, or by 
the evidence on file.  The RO should 
again proceed with full development of 
the veteran's claims in accordance with 
the provisions of 38 C.F.R. § 3.311.  
This should include forwarding the 
veteran's claims folder to the VA Under 
Secretary for Benefits who should be 
requested to obtain an advisory medical 
opinion from the VA Under Secretary for 
Health as to whether it is at least as 
likely as not that the veteran's 
currently demonstrated eye disorder 
resulted from exposure to ionizing 
radiation in service.  Such an opinion 
must discuss all of the factors described 
in 38 C.F.R. § 3.311(e).

4.  The veteran should be referred for a 
VA podiatry examination of his feet.  The 
claims folder must be referred to the VA 
doctor for review in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is more, 
less, or equally likely that any current 
findings with respect to the veteran's 
feet were either incurred during military 
service or having preexisted service, 
were aggravated during service.  The 
examiner should also provide an opinion 
as to whether the veteran sustained any 
"additional disability" of his right 
great toe as a result of the VA treatment 
in December 1988.  "Additional 
disability" is not meant to include 
postoperative results which were the 
certain or near certain result of or the 
intended consequence of such surgery.  A 
complete report of examination with a 
detailed explanation of the reasons and 
bases for any opinions provided is 
essential.

5.  After completion of the above 
development, the RO should again address 
the issues presented on appeal.  It is 
also noted that there are open claims of 
service connection for sarcoidosis of the 
lungs, and prostate cancer (which is also 
a radiogenic disease), and whether there 
is new and material evidence to reopen a 
claim for PTSD, following the Board's 
January 1993 denial.  If any decision is 
not to the veteran's satisfaction, he and 
the representative must be provided with 
a supplemental statement of the case and 
an opportunity to respond.  The veteran 
must be informed that any new decision 
will require a timely notice of 
disagreement and appeal, following the 
issuance of a statement of the case, to 
perfect any follow-on appeal.  The case 
should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



